UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAMILLE KEITH,                                   :
                                                 :
       Plaintiff,                                :       Civil Action No.:      21-2010 (RC)
                                                 :
       v.                                        :       Re Document No.:       4
                                                 :
U.S. GOVERNMENT ACCOUNTABILITY                   :
OFFICE,                                          :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

                         GRANTING DEFENDANT’S MOTION TO DISMISS

                                      I. BACKGROUND

       This case comes before the Court on Defendant U.S. Government Accountability

Office’s (“GAO”) motion to dismiss for failure to state a claim, so the Court accepts the factual

allegations in Plaintiff Camille Keith’s Complaint as true at this stage and summarizes them

here. See, e.g., Robb v. Vilsack, No. CV 20-0929, 2021 WL 3036796, at *1 n.2 (D.D.C. July 19,

2021). Keith, an “African American female” in her forties who has a hearing-impairment

disability, was a forensic audits analyst at GAO. Compl. ¶¶ 12, 16, 18, ECF No. 1. She has a

17-year record of “exemplary work performance” at GAO. Id. ¶ 22. In August 2018, Keith was

assigned to a team tasked with examining for fraud and related issues at the Federal Emergency

Management Agency (“FEMA”). Id. ¶¶ 19, 23. “Ms. Fagan,” whose first name Keith does not

recall, served as Keith’s supervisor or “Designated Performance Manager.” See id. ¶ 20.

       At some point, apparently in May 2019, Keith received her “2018 performance appraisal

rating.” Id. ¶ 23. Unhappy with the review, she disputed it. Id. Keith does not specify on what

grounds she disputed her 2018 performance appraisal rating. See id. But GAO was displeased
that Keith had disputed the review, so it retaliated against her by failing to give her “constructive

feedback that would have allowed her to improve her work performance for the 2019 appraisal

period.” Id. The result was a negative 2019 performance appraisal that rated Keith’s work

“unacceptable” in several categories. Id.

       Also while on the FEMA engagement, Keith received “unreasonable time constraints to

complete her projects”; for example, her supervisors required her to complete a “Record of

Interview” and a related “review of a 65-page monitoring document,” within one day after the

interview. Id. ¶ 24. Other examples included being assigned to lead a meeting with only “a

couple of hours to prepare,” and being told “at the end of the workday” that she had to

“completely revise a document by the next morning.” Id.

       Keith further complains that she “was barred from travelling with the team on site visits”

in February 2019. Id. ¶ 25. Thus, when the rest of the team prepared to travel to Texas, Fagan

told Keith she would not be joining. Id. Keith later asked whether she would join the team on a

trip to California, and “Fagan replied no due to ‘team structure.’” Id.

       To make matters worse, in June 2019, the human resources office told Keith that she

could no longer work from home under a “telework arrangement” because of her “unacceptable

work performance.” Id. ¶ 26. Keith says that this was the first she had heard of this criticism of

her work; she therefore did not have the opportunity to receive “constructive feedback” before

losing the privilege of working remotely. Id.

       All of this was punctuated by a series of unpleasant interactions involving Keith’s

hearing disability that “made her feel upset, uncomfortable, and belittled.” Id. ¶ 27. Once, Keith

announced to her team that she would be getting hearing aids. Id. Fagan responded, “Good.”

Id. Keith asked what Fagan meant, and Fagan clarified, “you’re getting help.” Id. Keith




                                                  2
“responded [that] she did not think there was anything good about being 44 years old and getting

hearing aids.” Id. Separately, during meetings, another “co-worker,” Director Rebecca Shea,

“kept asking ‘Can you hear, can you hear’”? Id. ¶¶ 20, 27. Still another “co-worker,” “Analyst-

in-Charge” Erin Villas, “compared [Keith] getting hearing aids to her sister getting glasses.” Id.

¶ 27. Keith made it clear that she considered these comments offensive and that they made her

uncomfortable. Id. at ¶ 27. GAO “managers” also provided Keith with “conflicting instructions

about whether to speak up when she could not hear.” Id. At first, they told her not to interrupt

meetings when she could not hear because she would receive notes after the meeting. Id. But

then, they turned around and told her “it was unacceptable not to speak up if [she] could not

hear.” Id.

       In the instant lawsuit, Keith alleges that the lack of constructive feedback, 2019 negative

performance appraisal, ban from site-visit travel, termination of her telework option, “negative

comments about her disability,” and “conflicting directions regarding her participation in work

activities,” were retaliation for activity protected by Title VII of the Civil Rights Act of 1964,

namely Keith’s “disput[e] [of] her 2018 performance appraisal rating.” Id. ¶¶ 70–71. Keith

further alleges that each of these same events constituted discrimination on the basis of her race

and sex in violation of Title VII, as well as discrimination on the basis of her age in violation of

the Age Discrimination in Employment Act of 1967 (“ADEA”) and discrimination on the basis

of her hearing disability in violation of the Americans with Disabilities Act of 1990 (“ADA”).

Id. ¶¶ 30, 51, 91 96. In response, GAO moves under Federal Rule of Civil Procedure 12(b)(6) to

dismiss the Complaint for failure to state a claim upon which relief can be granted. Def.’s Mot.

Dismiss, ECF No. 4.




                                                  3
                                     II. LEGAL STANDARD

        The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim” sufficient to give the defendant fair notice of the claim and the grounds

upon which it rests. Fed. R. Civ. P. 8(a)(2); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(per curiam). A motion to dismiss under Rule 12(b)(6) “tests the legal sufficiency of a

complaint” under that standard; it asks whether the plaintiff has properly stated a claim.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). This means that a plaintiff’s factual allegations “must be

enough to raise a right to relief above the speculative level, . . . on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555–56

(citations omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are therefore insufficient to withstand a motion to dismiss. Iqbal, 556

U.S. at 678. A court need not accept a plaintiff’s legal conclusions as true, see id., nor must a

court presume the veracity of legal conclusions that are couched as factual allegations, see

Twombly, 550 U.S. at 555. However, a court considering a motion to dismiss must accept the

complaint’s factual allegations as true. See, e.g., Lucas v. District of Columbia, 214 F. Supp. 3d

1, 5 (D.D.C. 2016). Moreover, the court must “draw all reasonable inferences” in favor of the

plaintiff. DC2NY, Inc. v. Acad. Express, LLC, 485 F. Supp. 3d 113, 118 (D.D.C. 2020).

                                          III. ANALYSIS

        Keith’s Complaint does not state any claim upon which relief can be granted.

Specifically, Keith has not stated any discrimination claims because the Complaint does not




                                                   4
sufficiently allege that any of the GAO acts she complains about took place because of any of

her protected statuses. Keith’s retaliation claim fails because the Complaint does not allege that

the activity on which it turns, Keith’s objection to her 2018 performance review, was related to

discrimination. Finally, Keith has not alleged the sort of severe or pervasive harassment

necessary to state a hostile work environment claim. Accordingly, the Court grants GAO’s

motion to dismiss.

 A. The Complaint Does Not Sufficiently Allege the Causation Element of Any of Keith’s
                                 Discrimination Claims

       “[T]he two essential elements of [Keith’s] discrimination claim[s]” under Title VII, the

ADEA, and the ADA1 “are that (i) [Keith] suffered an adverse employment action (ii) because of

[her] race . . . sex . . . age, or disability.” See Baloch v. Kempthorne, 550 F.3d 1191, 1196 (D.C.

Cir. 2008) (citing 42 U.S.C. § 2000e–16(a); 29 U.S.C. §§ 621 et seq.; 29 U.S.C. §§ 701 et seq.);

Hollabaugh v. Off. of the Architect of the Capitol, 847 F. Supp. 2d 57, 64 (D.D.C. 2012). Keith

has not plausibly alleged the second element.2


       1
        While the ADA does not apply to federal executive branch employees, it does apply to
employees of the GAO, an “agency of the legislative branch.” See Duffy v. Dodaro, No. CV 16-
1178, 2020 WL 1323225, at *8 (D.D.C. Mar. 21, 2020) (citing 42 U.S.C. § 12209(5)).
       2
          GAO also argues that Keith has not pleaded the first element, an adverse action. Def.’s
Mem. Supp. Mot. Dismiss at 4 (“Mem.”), ECF No. 4-1. However, GAO’s arguments on this
point turn on D.C. Circuit case law requiring an adverse action to involve “objectively tangible
harm” to the employee. See, e.g., Douglas v. Donovan, 559 F.3d 549, 552 (D.C. Cir. 2009);
Mem. at 4–12. After the conclusion of briefing in this case, the en banc D.C. Circuit held that
this standard is incompatible with the text of Title VII. Chambers v. District of Columbia, 35
F.4th 870, 874–75 (D.C. Cir. 2022) (en banc); see also Liu v. Georgetown Univ., No. CV 22-157,
2022 WL 2452611, at *4, *6 (D.D.C. July 6, 2022) (applying Chambers to both Title VII and
ADEA claims). Because the Court’s conclusion, explained below, that Keith has not
successfully pleaded causation requires it to grant GAO’s motion to dismiss all of her
discrimination claims, the Court does not have the occasion to address how Chambers impacts
the adverse action element of Keith’s claims. The Court will assume for purposes of this
opinion, without deciding, that the unpleasant events Keith faced at work were adverse actions
on the part of GAO.


                                                 5
        Though the “initial burden” of pleading the “because of” element is “not onerous,” a

plaintiff cannot survive a motion to dismiss merely by providing “threadbare” or conclusory

allegations of discrimination; nor can a plaintiff state a claim “merely [by] invok[ing] [her] race[,

sex, age, or disability], in the course of a claim’s narrative.”3 See Doe #1 v. Am. Fed’n of Gov’t

Emps., 554 F. Supp. 3d 75, 102–103 (D.D.C. 2021) (cleaned up) (addressing a claim under 42

U.S.C. § 1981, but noting that the same framework governs § 1981 and Title VII claims and

“rely[ing] on case law interpreting section 1981 and Title VII”). Rather, a “plaintiff must allege

some facts” to give rise to the reasonable inference that her race, sex, age, or disability “was the

reason for defendant’s actions.” See id. at 102 (cleaned up); Massaquoi v. District of Columbia,

81 F. Supp. 3d 44, 50 (D.D.C. 2015) (“[P]laintiff’s conclusory allegations of discrimination,

without any supporting facts, ‘stop short of the line between possibility and plausibility of

entitlement to relief.’” (citation omitted).

        A frequent means of pleading factual allegations sufficient to “raise an inference of

discrimination” under Title VII, the ADA and the ADEA is “by showing that [the plaintiff] was

treated differently from similarly situated employees who are not part of the protected class.”

See Doe #1, 554 F. Supp. 3d at 103 (quoting Brown v. Sessoms, 774 F.3d 1016, 1022 (D.C. Cir.

2014)); Hylton, 2018 WL 4374923, at *2; Bartlette, 208 F. Supp. 3d at 321. This appears to be

the route Keith attempts.4 Pl.’s Mem. of Law Opp’n Def.’s Mot. Dismiss at 5–6 (“Opp’n”), ECF


        3
         The same standards for assessing causation apply to discrimination claims brought
under Title VII, the ADA, and the ADEA. See Doe #1, 554 F. Supp. 3d at 103; Hylton, v. Watt,
No. CV 17-2023, 2018 WL 4374923, at *2, 4 (D.D.C. Sept. 13, 2018); Bartlette v. Hyatt
Regency, 208 F. Supp. 3d 311, 321 (D.D.C. 2016); B.D. v. District of Columbia, 66 F. Supp. 3d
75, 80 n.7 (D.D.C. 2014).
        4
          There are other ways of sufficiently pleading that discrimination was the reason for an
adverse action. A plaintiff may offer (but is not required to offer) allegations that directly show
that the employer’s decisionmaking process was discriminatory, or allegations that show that an
employer’s stated neutral reasons were pretextual. See Easaw v. Newport, 253 F. Supp. 3d 22,


                                                  6
No. 11-1 (“Plaintiff has provided sufficient factual allegations to establish that similarly situated

employees who were outside of her protected class were treated more fairly than she was, and

thus the adverse employment actions were a result of her race, sex, age, and disability. . . . Upon

information and belief, Agency leadership used their position to harass Plaintiff, an African

American female, who spoke out about the unfair performance review she received in 2018 and

the comments she faced due to her disability. Plaintiff was aware that she was the only

individual on her team subjected to such treatment.”). But to plausibly plead the causation

element in this way, Keith must allege some facts to ground a reasonable inference that the

plaintiff was in fact similarly situated to comparator employees. “A plaintiff’s assertion that that

she is similarly situated to others is just a legal conclusion—and a legal conclusion is never

enough to state a claim.” Doe #1, 554 F. Supp. 3d at 103 (citation omitted and cleaned up).

       Keith supports her allegations that GAO treated her differently from similarly situated

employees, and her allegations of discrimination more generally, exclusively with conclusory

statements. Keith vaguely says that the various actions she complains about were

“discrimination” against her and were undertaken because of her race, sex, disability, and/or age,

see Compl. ¶¶ 22, 23, 24, 25, 26, 32, 34, 35, 38, 39, 41 53, 55, 56, 59, 60, 62, 63, 91, 93, 96, 98,




26 (D.D.C. 2017). Or, depending on the circumstances, a plaintiff may add plausibility to
allegations of discriminatory intent by alleging that a supervisor made comments or engaged in
behavior that was indicative of bias, or that an employer’s stated reasons for an adverse action
make little sense against the backdrop of other allegations in the complaint. See Baker-Notter v.
Freedom F., Inc., No. CV 18-2499, 2019 WL 4601726, at *10 (D.D.C. Sept. 23, 2019). More
generally, a Plaintiff may plead discriminatory treatment by “creating a mosaic of intentional
discrimination by identifying bits and pieces of evidence that together give rise to an inference of
discrimination.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 87 (2d Cir. 2015)
(citation omitted and cleaned up). At bottom, “[d]etermining whether a complaint states a
plausible claim [of discrimination] will . . . be a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” Golden v. Mgmt. & Training Corp.,
319 F. Supp. 3d 358, 376 (D.D.C. 2018) (quoting Iqbal, 556 U.S. at 679).


                                                  7
but these conclusory allegations cannot by themselves give rise to an inference of discrimination.

Many of them serve only to “invoke” Keith’s protected statuses “in the course of [her] claim’s

narrative”; they cannot themselves state a claim. Doe #1, 554 F. Supp. 3d at 102.

        The only factual allegations in the complaint describe the various events that Keith

contends were adverse actions. For these to support an inference of discrimination, a similarly

situated employee must have been treated differently. See Massaquoi, 81 F. Supp. 3d at 49 (“[I]t

is not reasonable to infer that just because [the plaintiff’s] managers were of a different national

origin, gender, and religion than the plaintiff, all disciplinary actions they took against the

plaintiff were motivated by these differences. Such an inference is not reasonable here because

the complaint is entirely void of any suggestion that the plaintiff was treated any differently than

similarly situated employees who were not of the plaintiff’s national origin, gender, or

religion.”). On this score, Keith again relies solely on conclusory allegations:

    •   “Plaintiff has been treated differently and subjected to different terms and conditions of
        her employment due to her race.” Compl. ¶ 35.
    •   “Other employees who were similarly situated, but were non-Hispanic or Caucasian
        individuals, which is different from the Plaintiff, have been treated more favorably than
        the Plaintiff with regards to the terms and conditions of employment and workplace
        conditions.” Id. ¶ 37.
    •   “Similarly[] situated non-Hispanic and Caucasian employees were not subjected to the
        same, similar, or any adverse treatment as Plaintiff.” Id. ¶ 48.
    •   “Defendant treated Plaintiff less favorably than similarly situated male employees.” Id.
        ¶ 52.
    •   “Other employees who were similarly situated, but members of a class (men) different
        than Plaintiff, have been treated more favorably than Plaintiff in the terms and conditions
        of employment.” Id. ¶ 58.
    •    “Other similarly situated employees who were younger (under 40) were not subjected to
        the same discriminatory treatment as Plaintiff.” Id. ¶ 92.
    •   “Other similarly situated employees who did not have a disability (hearing impairment)
        were not subject to the same discriminatory conduct as Plaintiff.” Id. ¶ 97.




                                                  8
       These conclusory assertions cannot state a claim. Doe #1, 554 F. Supp. 3d at 103 (“A

plaintiff’s assertion that [he] is similarly situated to others is just a legal conclusion—and a legal

conclusion is never enough to state a claim.” (citation omitted and cleaned up)). Even construing

these references to unnamed employees who did not share Keith’s protected statuses to refer to

the other employees on the FEMA team named elsewhere in the Complaint—something of a leap

given that Keith does not allege any of these individuals’ race, age, sex5, or disability status—

Keith does not include any allegations to support an inference that these employees were situated

similarly to her. She describes Erin Villas as a “co-worker,” Compl. ¶ 27, but this term, absent

further allegations of similarity in job duties, etc., is “fatally nonspecific.” See Doe #1, 554 F.

Supp. 3d at 103; Budik v. Howard Univ. Hosp., 986 F. Supp. 2d 1, 7 (D.D.C. 2013). Indeed, all

but one of these teammates held a different job title than Keith. While Keith was a “Band 1

Analyst” and Paulissa Earl was an “Analyst,” Villas was an “Analyst-in-Charge,” Gabriel Fagan

was an “Assistant Director,” and Ms. Fagan was Keith’s “Designated Performance Manager.”

Compl. ¶¶ 18–20. The Complaint provides information about Keith’s qualifications, but Keith

does not provide any comparative information about her teammates’ qualifications. Id. ¶¶ 21–

22; Opp’n at 3.

       Moreover, Keith includes little to support the assertion that any of these employees were

treated differently than she was; for example, she does not allege that any of them received

longer timeframes to complete assignments than she did. Mapp v. District of Columbia, 993 F.

Supp. 2d 22, 25–26 (D.D.C. 2013) (concluding that the allegation that “Plaintiff was treated

disparately compared to other similarly situated male probation officers in that she was subjected


       5
         Based on their names and titles, four of the five co-workers named in the Complaint
seem to have been women; references to these co-workers therefore cannot support an inference
of sex discrimination. Compl. ¶¶ 19–20.


                                                  9
to heightened scrutiny, reporting, and performance standards that were not applied to those male

comparators” came “perilously close to the ‘[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements’ that the Supreme Court cautioned against in

Twombly and Iqbal” because it did not identify the comparators or how they were treated

differently). In short, Keith’s allegations in support of her contention that she faced

discrimination on the basis of her race, sex, age, and disability “stop[] short of the line between

possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678.

 B. The Complaint Does Not Sufficiently Allege the Protected Activity Element of Keith’s
                               Title VII Retaliation Claim

       The elements of a retaliation claim under Title VII are “(1) that [the plaintiff] opposed a

practice made unlawful by Title VII; (2) that the employer took a materially adverse action

against [her]; and (3) that the employer took the action ‘because’ the employee opposed the

practice.”6 Harris v. D.C. Water & Sewer Auth., 791 F.3d 65, 68 (D.C. Cir. 2015) (citation

omitted); see 42 U.S.C. § 2000e–3(a). Keith has not alleged the first element.

       “Not every complaint entitles its author to protection from retaliation under Title VII . . .

because the plaintiff must demonstrate that [she] complained to the employer of some unlawful

discrimination based on [her] membership in a protected class.” Belov v. World Wildlife Fund,

Inc., No. CV 21-1529, 2021 WL 4773236, at *5 (D.D.C. Oct. 13, 2021) (emphasis in original)

(cleaned up). “While no ‘magic words’ are required, the complaint must in some way allege

unlawful discrimination, not just frustrated ambition.” Broderick v. Donaldson, 437 F.3d 1226,



       6
          The D.C. Circuit has routinely applied Title VII’s anti-retaliation rule to federal
employers, see, e.g., Cruz v. McAleenan, 931 F.3d 1186, 1193–94 (D.C. Cir. 2019), and the
Supreme Court has “assume[d] without deciding that it is unlawful for a federal agency to
retaliate against a civil servant for complaining of discrimination,” Green v. Brennan, 578 U.S.
547, 553 n.1 (2016).


                                                 10
1232 (D.C. Cir. 2006). Keith alleges that she was “retaliated against by Defendant for disputing

her 2018 performance appraisal rating.” Compl. ¶ 23. The problem for Keith is that her

Complaint does not say anything about the content or nature of the dispute she lodged against the

2018 performance appraisal rating, and therefore does not support any inference that the dispute

concerned an allegation that the 2018 performance appraisal rating was in some way

discriminatory. See id. ¶¶ 23, 71; see Belov, 2021 WL 4773236, at *6 (“Belov nowhere alleges

that she reported sex discrimination to Human Resources. She therefore has failed to state a

prima facie case of retaliation under Title VII.” (emphasis in original) (cleaned up)).

       Nor can the Court infer that the 2018 performance appraisal dispute mentioned any of the

alleged acts of discrimination detailed elsewhere in the Complaint. The first of these, the failure

to provide Keith with “constructive feedback,” id. ¶ 30, seems not to have taken place until after

the 2018 appraisal dispute. See id. ¶ 23 (“Plaintiff was retaliated against by Defendant for

disputing her 2018 performance appraisal rating. As a result, Ms. Keith was essentially ignored,

and did not receive feedback regarding her work.” (emphasis added)); Opp’n at 6 (“It is

important to note that all of the adverse actions mentioned in the preceding section occurred after

Plaintiff contested her 2018 performance evaluation . . . .” (emphasis in original)). Thus, the

2018 dispute could not have objected to any of the specific acts of discrimination alleged in the

Complaint. Keith does allege that “Defendant subjected Plaintiff to the aforementioned adverse

employment actions because of her opposition to the unlawful and discriminatory employment

practices of Defendant in violation of Title VII” and that “[t]he adverse retaliatory actions to

which Plaintiff has been subjected . . . are a direct result of Plaintiff having previously engaged

in statutorily-protected activity,” Compl. ¶¶ 72, 74, but these vague and conclusory allegations




                                                 11
cannot save her claim—they do not tell us what the 2018 appraisal dispute was all about. See

also id. ¶¶ 75, 76, 81 (similar conclusory statements).

        In her opposition brief, Keith insists that “she believed and expressed” that the 2018

appraisal “was motivated by discriminatory animus” and that she “asserted that she believed it

was discriminatorily motivated.” Opp’n at 4–5, 7. But the allegation in the Complaint that the

brief cites in support of these statements, Paragraph 23, does not allege that Keith expressed any

belief that the 2018 appraisal was discriminatory when she lodged her dispute:

        Plaintiff was first retaliated against when she did not receive constructive feedback
        that would have allowed her to improve her work performance for the 2019
        appraisal period. Specifically, Plaintiff was retaliated against by Defendant for
        disputing her 2018 performance appraisal rating. As a result, Ms. Keith was
        essentially ignored, and did not receive feedback regarding her work. Plaintiff
        observed that although she was assigned to the engagement in August 2018, Ms.
        Fagan did not advise her that there was an issue with her performance until May
        2019. Without adequate feedback or warning, [Keith] was issued a performance
        appraisal rating for 2019 of unacceptable in the “Producing Quality Work”
        competency and marginal in the “Managing Own Workload” and “Working with
        Others” competencies. Ms. Keith faced other instances of discrimination and
        retaliation by the Defendant.

Compl. ¶ 23. “It is axiomatic that a complaint may not be amended by the briefs in opposition to

a motion to dismiss.” Arbitraje Casa de Cambio, S.A. de C.V. v. U.S. Postal Serv., 297 F. Supp.

2d 165, 170 (D.D.C. 2003) (citation omitted). The proper vehicle for adding an allegation that

the 2018 performance appraisal dispute alleged discrimination (or for adding any facts that

would remedy the defects with respect to Keith’s discrimination claims discussed above), would

be a motion for leave to file an amended complaint. As the record stands, Keith fails to state a

claim for retaliation because she does not plausibly allege that she engaged in any protected

activity.




                                                 12
           C. The Complaint Does Not State a Hostile Work Environment Claim

       Though the Complaint does not include a standalone count alleging a hostile work

environment claim, it does note that “an employer may not create or condone a hostile or abusive

work environment that is discriminatory.” Compl. ¶ 70; see also id. ¶ 1 (“This action is

authorized and instituted . . . for the Defendant’s unlawful harassment, discrimination, and

hostile work environment.”); Opp’n at 7–8 (“At every turn, Plaintiff was met with inaction that

enabled a hostile work environment to flourish and that harassment and hostility was tantamount

to being severe and pervasive. All the incidents that Plaintiff endured form a clear picture of a

hostile work environment that the Defendant did nothing to stop or prevent.”).

       To prevail on a Title VII (or an ADA7) hostile work environment claim, a “plaintiff must

show that [her] employer subjected [her] to ‘discriminatory intimidation, ridicule, and insult’ that

is ‘sufficiently severe or pervasive to alter the conditions of the victim’s employment and create

an abusive working environment.’” Baloch, 550 F.3d at 1201 (quoting Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 21 (1993)). “The work environment must be both objectively and subjectively

hostile, meaning that a reasonable person would find it hostile or abusive, and that the victim

must subjectively perceive the environment to be abusive.” Hill, 897 F.3d at 237 (citation

omitted and cleaned up). Keith has alleged that she subjectively perceived her working

environment to be hostile, see Compl. ¶ 27, but she has not plausibly pleaded objectively severe

or pervasive abuse.



       7
         The D.C. Circuit has assumed, without deciding, that the ADA provides a cause of
action for a hostile work environment predicated on disability status, and courts evaluate such
claims using the same standards applicable under Title VII. Hill v. Assocs. for Renewal in Educ.,
Inc., 897 F.3d 232, 236–37 (D.C. Cir. 2018); Kuraner v. Mineta, No. 00-5416, 2001 WL 936369,
at *1 (D.C. Cir. July 10, 2001) (per curiam summary affirmance); Davis v. George Washington
Univ., 26 F. Supp. 3d 103, 122 (D.D.C. 2014).


                                                13
       For one thing, Keith faces an uphill battle because her “hostile work environment claim is

essentially an amalgamation of [her] discrimination and retaliation claims, which courts have

been reluctant to transform into a cause of action for hostile work environment.” Massaquoi, 81

F. Supp. 3d at 53 (citation omitted and cleaned up); see Opp’n at 7 (“The allegations stated in the

preceding sections [regarding discrimination and retaliation] all lend themselves to having

created a hostile work environment that the Plaintiff was unable to receive a reprieve from.”).

For another, as the Court has explained above, Keith’s allegations do not plausibly suggest that

the failure to give constructive feedback, the 2019 negative performance review, the bar from

team travel, or the cancellation of telework were related to her race, sex, age, or disability. See

Baloch, 550 F.3d at 1191 (affirming grant of summary judgment against a hostile environment

plaintiff in part because “none of the comments or actions directed at [the plaintiff] expressly

focused on his race, religion, age, or disability—unlike in some hostile work environment

cases”); Budik, 986 F. Supp. 2d at 8 (“[A]lthough the complaint further alleges that Dr.

Duerinckx restricted the plaintiff’s privileges to backlog work and put the plaintiff on a different

payroll schedule from other unidentified employees, the plaintiff connects neither of these

allegations to her status as a member of a protected class and thus has not stated a prima facie

case through the assertion of these incidents.”); Doe #1, 554 F. Supp. 3d at 112.

       That leaves the “negative comments regarding [Keith’s] disability” and the “conflicting

instructions about whether to speak up when she could not hear.” See Compl. ¶ 27. “To

determine whether a hostile work environment exists, the court looks to the totality of the

circumstances, including the frequency of the discriminatory conduct, its severity, its

offensiveness, and whether it interferes with an employee’s work performance.” Baloch, 550

F.3d at 1201. “[S]imple teasing, offhand comments, and isolated incidents (unless extremely




                                                 14
serious) will not amount to discriminatory changes in the ‘terms and conditions of

employment.’” Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998) (cleaned up).

       The Complaint does not specify exactly how many of these disability-related incidents

occurred. There was one exchange in which Ms. Fagan said it was “good” that Keith was getting

hearing aids because it meant Keith was “‘getting help’” and one incident in which Villas

“compared [Keith] getting hearing aids to her sister getting glasses.” Compl. ¶ 27. Then, there

were two incidents in which Keith received contradictory instructions about whether to interrupt

meetings when she had trouble hearing. Id. Finally, during an unspecified number of

“meetings,” Shea “kept asking” Keith “‘Can you hear, can you hear?’” Id. Even interpreting all

of these remarks in their worst light, they are on the order of insensitive comments courts have

held not severe or pervasive enough to alter the conditions of employment. For example, in

George v. Leavitt, the D.C. Circuit held at the summary judgment stage that a plaintiff had not

established a hostile environment even though she had been “told by three separate employees to

‘go back to Trinidad’ or to ‘go back to where [she] came from’”; she had also been “shouted at,”

told to “shut up,” and told that she should never have been hired. 407 F.3d 405, 408, 416–17

(D.C. Cir. 2005). When the plaintiff tried to report these incidents, her supervisor blamed them

on her. Id. at 408. And in Smith v. De Novo Legal, LLC, this Court held that a worker had not

stated a hostile work environment claim based on “a few offhand comments” that arguably were

racially insensitive. 905 F. Supp. 2d 99, 103 (D.D.C. 2012). Indeed, the comments directed to

Keith were strikingly similar in content and volume to remarks directed to the hearing-disabled

plaintiff in Ballard-Carter v. Vanguard Group, which the Third Circuit held did not establish an

actionable hostile work environment: “(1) ‘Oh, that’s right, I forgot you were deaf,’ (2) ‘you’re

supposed to be talking loudly at your desk,’ (3) ‘we just said that you weren’t listening,’ and (4)




                                                15
quotations around the word ‘heard’ in an email to [plaintiff] regarding a client request.” 703 F.

App’x 149, 152 (3d Cir. 2017). Keith’s counsel does not cite any authority in support of her

hostile work environment claim. Opp’n at 7–8. In sum, Keith alleges only “a few isolated

incidents of offensive conduct,” which “do[es] not amount to actionable harassment.” Stewart v.

Evans, 275 F.3d 1126, 1134 (D.C. Cir. 2002). Therefore, the Complaint does not permit the

Court to reasonably infer that Keith faced a discriminatory hostile work environment.

                                                ***

       Though the allegations in the Complaint—the only source the Court may consider at this

stage—do not state any claims, there exists a possibility that amended allegations could alter this

conclusion. Regarding retaliation, Keith’s counsel represents in her briefing to this Court that

Keith “contested her 2018 performance appraisal rating on the basis that it was motivated by her

race, sex, age, and disability.” Opp’n at 4. As for the hostile environment claim, the calculus

might change, for example, if it were to turn out that Shea “kept asking ‘Can you hear, can you

hear?’” many times over a sustained and repeated course of “meetings.” Compl. ¶ 27. And

additional information about whether comparator employees were situated similarly to Keith

might alter the discrimination analysis. Or, perhaps, Keith may attempt to allege discriminatory

treatment based on methods other than comparing herself to similarly situated employees.

Accordingly, at this early stage, the Court will dismiss the Complaint without prejudice and

permit Keith, should she wish, to move for leave to file a proposed amended complaint within 30

days (attaching the proposed pleading). See LCvR 15.1 (“A motion for leave to file an amended

pleading shall attach, as an exhibit, a copy of the proposed pleading as amended.”); Thomas v.

District of Columbia, No. 21-CV-00584, 2021 WL 5769443, at *1 (D.D.C. Dec. 6, 2021).

Should she fail to do so by that time, the dismissal will be with prejudice.



                                                 16
                                     IV. CONCLUSION

       For the foregoing reasons, Defendant GAO’s Motion to Dismiss (ECF No. 4) is

GRANTED, and the case is DISMISSED WITHOUT PREJUDICE. If Keith does not seek

leave to file an amended complaint within 30 days, the Court will dismiss the case with

prejudice. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: 08/29/2022                                                RUDOLPH CONTRERAS
                                                                 United States District Judge




                                               17